DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 07/14/2022 have been considered by the examiner (see attached PTO-1449 forms).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,422,191 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Instant Application
U.S. Patent No. 11,422,191 B2
1. A processor-implemented battery management method, comprising: estimating state information of a plurality of battery cells in a battery pack using a first battery state estimation model; determining whether state information of at least one of the plurality of battery cells is to be estimated using a second battery state estimation model based on one or both of whether the state information of the at least one battery cell estimated by the first model is abnormal state information and whether a preset time has elapsed since a previous estimation of battery cell state information using the second model; and estimating the state information of the at least one battery cell using the second model, in response to a result of the determining being that the state information of the at least one battery cell is to be estimated using the second model.
1. A processor-implemented battery management method, comprising: estimating state information of a plurality of battery cells in a battery pack using a first battery state estimation model; determining whether state information of at least one of the plurality of battery cells is to be estimated using a second battery state estimation model; and estimating the state information of the at least one battery cell using the second model, in response to a result of the determining being that the state information of the at least one battery cell is to be estimated using the second model, wherein the estimating the state information of the at least one battery cell using the second model includes determining either one or both of a concentration distribution and a potential in an electrode in an electrochemical model.
6. The method of claim 1, wherein the determining comprises determining either one or both of whether the state information of the at least one battery cell estimated by the first model is abnormal state information and whether a preset time has elapsed since a previous estimation of battery cell state information using the second model.
18. An apparatus, comprising: one or more processors configured to: estimate state information of a plurality of battery cells in a battery pack using a first battery state estimation model, determine whether state information of at least one of the plurality of battery cells is to be estimated using a second battery state estimation model based on one or both of whether the state information of the at least one battery cell estimated by the first model is abnormal state information and whether a preset time has elapsed since a previous estimation of battery cell state information using the second model, and estimate the state information of the at least one battery cell using the second model by determining either one or both of a concentration distribution and a potential in an electrode in an electrochemical model, in response to determining that the state information of the at least one battery cell is to be estimated using the second model.
20. A battery management apparatus, comprising: one or more processors configured to: estimate state information of a plurality of battery cells in a battery pack using a first battery state estimation model, determine whether state information of at least one of the plurality of battery cells is to be estimated using a second battery state estimation model, and estimate the state information of the at least one battery cell using the second model by determining either one or both of a concentration distribution and a potential in an electrode in an electrochemical model, in response to determining that the state information of the at least one battery cell is to be estimated using the second model.
21. The apparatus of claim 20, wherein, for the determining, the one or more processors are configured to determine either one or both of whether the state information of the at least one battery cell estimated by the first model is abnormal state information and whether a preset time has elapsed since a previous estimation of battery cell state information using the second model.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOU et al. [US Patent Application Publication 2017/0123009 A1 (as submitted in IDS 07/14/2022); hereinafter “YOU”].
Regarding claim 1, YOU teaches a processor-implemented battery management method, comprising: 
estimating state information of a plurality of battery cells in a battery pack (SOC estimator estimates SOC - 0042) using a first battery state estimation model (using methods such as equivalent circuit model, electrochemical model - 0043); 
determining (via central tendency, determines a voltage level of a time-divided data based on the calculated central tendency – 0052) whether state information of at least one of the plurality of battery cells is to be estimated (applies a first SOH estimation model corresponding the first voltage level … applies a second SOH estimation model corresponding to the second voltage level – 0056) using a second battery state estimation model (different SOH estimation models, first, second, third SOH models - 0056) based on one or both of whether the state information of the at least one battery cell estimated by the first model is abnormal state information and whether a preset time has elapsed since a previous estimation of battery cell state information using the second model (time-divided data – 0052); and 
estimating the state information of the at least one battery cell using the second model, in response to a result of the determining being that the state information of the at least one battery cell is to be estimated using the second model (estimate a SOH of a battery by applying different SOH estimation models - 0056).

Regarding claim 2, YOU teaches the first model is a lightened model including any one or any combination of any two or more of an equivalent circuit model, a current integration model, and a reduced order model to estimate state information of a battery cell using less computation than the second model (equivalent circuit model, electrochemical model – 0043, 0054).

Regarding claim 8, YOU teaches the determining comprises: determining that state information of the at least one battery cell is to be estimated using the second model based on a predetermined battery cell selection scheme, in response to a preset time elapsing (time-divided data with voltage levels corresponding to different regions - 0056).

Regarding claim 10, YOU teaches the determining comprises determining whether a difference between the state information of the at least one battery cell estimated by the first model and the state information of another battery cell of the plurality of battery cells estimated by the first model is greater than or equal to a reference value (voltage level – 0052, 0053, 0056).

Regarding claim 11, YOU teaches the determining comprises: determining a rate of change over time of the state information of the at least one battery cell estimated by the first model; and determining whether the rate of change is greater than or equal to a reference rate to indicate whether the state information of the at least one of the plurality of battery cells is to be estimated using the second model (figures 3 and 4 – 0060-0063).

Regarding claim 12, YOU teaches the determining comprises determining whether the state information of the at least one battery cell estimated by the first model is within a reference range to indicate whether the state information of the at least one of the plurality of battery cells is to be estimated using the second model (figures 3 and 4 – 0060-0063).

Regarding claim 15, YOU teaches verifying whether the state information of the at least one battery cell estimated using the second model is abnormal state information; and transmitting, to an external system, information indicating that the state information of the at least one battery cell is abnormal, in response to verifying that the state information of the at least one battery cell estimated using the second model is abnormal state information (communication interface 135 - 0046).

Regarding claim 16, YOU teaches the state information of the plurality of battery cells includes either one or both of states of charge (SOCs) and states of health (SOHs) of the plurality of battery cells (SOC, SOH estimator - 0043, 0044).

Regarding claim 17, YOU teaches a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, configure the one or more processors to perform the method of claim 1 (store the instructions - 0055).

Regarding claim 18, YOU teaches an apparatus (0040), comprising: one or more processors configured to: 
estimate state information of a plurality of battery cells in a battery pack (SOC estimator estimates SOC - 0042) using a first battery state estimation model (using methods such as equivalent circuit model, electrochemical model - 0043), 
determine (via central tendency, determines a voltage level of a time-divided data based on the calculated central tendency – 0052) whether state information of at least one of the plurality of battery cells is to be estimated (applies a first SOH estimation model corresponding the first voltage level … applies a second SOH estimation model corresponding to the second voltage level – 0056) using a second battery state estimation model (different SOH estimation models, first, second, third SOH models - 0056) based on one or both of whether the state information of the at least one battery cell estimated by the first model is abnormal state information and whether a preset time has elapsed since a previous estimation of battery cell state information using the second mode (time-divided data – 0052), and 
estimate the state information of the at least one battery cell using the second model by determining either one or both of a concentration distribution and a potential in an electrode in an electrochemical model, in response to determining that the state information of the at least one battery cell is to be estimated using the second model (estimate a SOH of a battery by applying different SOH estimation models - 0056).

Regarding claim 19, YOU teaches for the determining, the one or more processors are configured to determine that state information of the at least one battery cell is to be estimated using the second model based on a predetermined battery cell selection scheme, in response to a preset time elapsing (time-divided data with voltage levels corresponding to different regions - 0056).

Regarding claim 20, YOU teaches a memory storing instructions that (store the instructions - 0055), when executed by the one or more processors, configure the one or more processors to perform: the estimating of the state information of the plurality of battery cells using the first model, the determining of whether the state information of the at least one of the plurality of battery cells is to be estimated using the second model, and the estimating of the state information of the at least one battery cell using the second model (estimate an SOH of a battery by applying different SOH estimation models - 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over YOU in view of LI et al. [US Patent Application Publication 2015/0251555 A1 (as submitted in IDS 07/14/2022); hereinafter “LI”].
Regarding claims 4 and 5, while YOU teaches the above limitations, YOU does not specifically disclose performing a greater amount of computations than performed by the first model.
However, LI teaches performing battery state estimations, parameter identification and state observation as two separate tasks (0048). The state observation task being performed by the BCM of the vehicle and the parameter estimation task being offloaded to a computing service external to the vehicle as the parameter identification task is relatively more computational expensive than the state observation (LI teaches performing a greater amount of computations than performed by the first model - 0048). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of YOU to have the state estimate models perform offsite (offloaded to a computing service external to the vehicles BCM as taught by LI (LI - 0048) because as LI suggests, “rather than performing SOC estimation solely by the vehicle, aspects of the SOC computation may be offloaded to a computing service external to the vehicle” (LI - 0019) thereby “reducing the amount of computation and state required to be maintained by the vehicle”  (LI - 0019).

Allowable Subject Matter
Claims 3, 6, 7, 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUN et al. (US Patent Application Publication 2019/0277916 A1);
Chen (US Patent Application Publication 2019/0120912 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857